Citation Nr: 1549111	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected degenerative changes of the cervical spine.  

2.  Entitlement to a disability rating in excess of 20 percent for the service-connected degenerative joint disease of the left knee. 

3.  Entitlement to a disability rating in excess of 20 percent for the service-connected right knee chondromalacia with degenerative meniscal tear and
tricompartmental osteoarthritic changes, status-post arthroscopic debridement and repair of the meniscal tear. 

4.  Entitlement to a compensable disability rating for the service-connected bilateral hearing loss.  

5.  Entitlement to a disability rating in excess of 10 percent prior to June 24, 2014 and in excess of 20 percent from June 24, 2014 for the service-connected left eye detachment with status-post vitrectomy and trabeculectomy with intraoperative mitomycin with glaucoma and drooping lid.  

6.  Service connection for sleep apnea.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from November 1989 to November 1995.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A complete hearing transcript has been associated with the file.

The issues of entitlement to higher disability ratings for the service-connected cervical spine and knee disabilities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 7, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the Board videoconference hearing that he was withdrawing the appeal as to the claim of entitlement to a disability rating in excess of 10 percent prior to June 24, 2014 and in excess of 20 percent from June 24, 2014 for the service-connected left eye detachment with status-post vitrectomy and trabeculectomy with intraoperative mitomycin with glaucoma and drooping lid.

2.  Disease or symptoms of sleep apnea were not manifested during active service. 
 
3.  The Veteran did not continuously manifest recurrent symptoms of sleep apnea in the years after active service. 
 
4.  Sleep apnea is first manifested many years after service separation and is not caused by any in-service injury, disease, or event, and is not related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim of entitlement to a disability rating in excess of 10 percent prior to June 24, 2014 and in excess of 20 percent from June 24, 2014 for the service-connected left eye detachment with status-post vitrectomy and trabeculectomy with intraoperative mitomycin with glaucoma and drooping lid have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On July 7, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the Board videoconference hearing that he was withdrawing the appeal as to the claim of entitlement to a disability rating in excess of 10 percent prior to June 24, 2014 and in excess of 20 percent from June 24, 2014 for the service-connected left eye detachment with status-post vitrectomy and trabeculectomy with intraoperative mitomycin with glaucoma and drooping lid.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 

2.  Service Connection for Sleep Apnea

Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in January 2011, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records dated from 1998 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

While a VA medical examination was not provided and a medical opinion was not obtained in this case with regard to the issues of sleep apnea, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertions, that he had symptoms of sleep apnea in active service.  As discussed in detail below, the Veteran's general assertions have limited probative value and are not sufficient to establish persistent or recurrent symptoms of sleep apnea that may be associated with the Veteran's service.  As such, VA's duty to provide an examination with an opinion has not been triggered.  See Waters, 601 F.3d 1274.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2015 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Legal Authority and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he has sleep apnea that first manifested in active service. He contends that he was told by his shipmates in active service that he snored and stopped breathing when he slept.  He also asserts that his girlfriend had told him he was not breathing when he slept.  The Veteran stated that sleep apnea was diagnosed in 2000 or 2004.  See the July 2015 Board videoconference hearing transcript, pages 18-19.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea did not manifest in service but first manifested many years after service separation and is not otherwise related to active service.  The service treatment records do not document complaints, treatment, or diagnosis of sleep apnea.  Service treatment records show diagnoses of headaches with sinus congestion in April 1986 and muscle tension headaches in January 1986 but these diagnoses were not attributed to sleep apnea.  The Veteran denied having trouble sleeping and did not report any breathing problems at the discharge examinations in June 1989 and October 1995.  Examination of the chest and lungs was normal.  The Veteran separated from his second period of active service in November 1995.  Review of the record shows that the first competent evidence of a diagnosis of sleep apnea was in August 2008, over 10 years after service separation.  See the VA treatment records dated in August 2008.  

The weight of the competent and credible evidence establishes that the Veteran's sleep apnea first manifested many years after service separation.  There is no competent evidence that establishes that the sleep apnea is related to active service.

The Veteran himself contends that his sleep apnea that first manifested in active service.  He contends that he was told by his shipmates in active service that he snored and stopped breathing when he slept.  He also asserts that his ex-wife had told him he was not breathing when he slept, but he indicated that he was married to her after getting out of military service, and as such, her comments would not establish in-service onset.  See the July 2015 Board videoconference hearing transcript, pages 18-22.  

The Veteran, as a lay person, is competent to report firsthand events such as being told something by another person and to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, in this case, the Board finds that the Veteran's statements that he was told that he snored and stopped breathing when he was sleeping in active service to have limited credibility.  These lay statements were first made in July 2015, almost 20 years after active service and after such events were reported to have occurred.  The passage of such a period of time and its effects on memory, significantly reduce the probative value of the Veteran's later reports.  The service treatment records do not document these symptoms.  The Veteran did not report these symptoms to a health care provider during service or seek any treatment for such symptoms.  Further, the Veteran is reporting what was told to him.  He did not submit any lay statements from the individuals who made these statements to the Veteran and had actually observed the Veteran.  The January 2011 VA notice letter advised the Veteran that he may submit statements from people who have witnessed how his claimed disability affected him.  The Veteran did not submit any witness statements in support of his claim.  For these reasons, the Board finds these lay statements to have limited credibility and this evidence is not sufficient to establish the occurrence of these symptoms in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Even if the Board concedes that this evidence has some probative value and does establish that the Veteran snored and stopped breathing when he was sleeping in active service, this evidence is still insufficient to establish continuity of symptoms or recurrent and persistent symptoms in service and since service separation up until the diagnosis of sleep apnea in 2008.  The lay statements are very general and do not provide any details as to the frequency or duration of the symptoms.  The Veteran reported that his shipmates "constantly" woke him up and told him he was snoring.  See the July 2015 Board videoconference hearing transcript, pages 18-19.  However, the Board still finds this description to be inconclusive.  The Veteran does not specify the frequency of the snoring.  These statements are too general and inconclusive to be considered to be competent evidence to establish recurrent and persistent symptoms in service and since service separation.

The Veteran himself has related his sleep apnea to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to the date of onset of the sleep apnea or as to whether the sleep apnea is related to certain symptoms in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion of etiology of the sleep apnea would require knowledge of the complexities of the respiratory system and the various causes of sleep apnea.  There is no evidence that the Veteran's has such medical expertise.  The Veteran has not submitted any competent medical evidence to support his contentions.  

The Board finds the weight of the competent and credible evidence shows that sleep apnea did not manifest in service or within one year of service separation and are not related to active service.  Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.307(a) and 38 C.F.R. § 3.303(b) are not applicable. 

The Board finds that the weight of the evidence demonstrates that sleep apnea is not caused by any in-service event or injury and is not medically related to service.  The service treatment records do not document a diagnosis of sleep apnea.  As noted above, sleep apnea was not diagnosed until 2008, over 10 years after service separation.  The lapse in time between service and the first diagnosis of sleep apnea weighs against the Veteran's claim.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in the assessment of the claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no competent and credible lay or medical evidence that establishes that the sleep apnea first manifested in service or is related to any event or incident in service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea and the claim must be denied.


ORDER

The appeal as to the claim of entitlement to a disability rating in excess of 10 percent prior to June 24, 2014 and in excess of 20 percent from June 24, 2014 for the service-connected left eye detachment with status-post vitrectomy and trabeculectomy with intraoperative mitomycin with glaucoma and drooping lid is dismissed.

Service connection for sleep apnea is denied.


REMAND

At the Board videoconference hearing in July 2015, the Veteran indicated that the service-connected right and left knee disabilities, the cervical spine disability, and the bilateral hearing loss had worsened since the last VA examinations.  As the evidence reflects a possible worsening, a new examination is needed to determine the current level of severity of these disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

VA is obligated to provide an examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of the service-connected left and right knee disabilities and the cervical spine disability.    

2.   Schedule the Veteran for a VA audiometric examination to determine the severity of the service-connected bilateral hearing loss.     

3.  Readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


